DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1-3, 6, 10, 11, and 13 are objected to because of the following informalities:
Regarding claim 1, the recited “self-adhesive material on a reel (A)” should be corrected to “self-adhesive material (A) on a reel (A’)”, the recited “the said roller comprises” should be corrected to “the said hot roller comprises”, the recited “a portion of the external surface” should be corrected to “an external surface portion XX’”, and the recited “the said fixing roller (8)” should be corrected to “the said hot roller (8)”. 
Regarding claim 2, the recited “the fixing roller (8)” should be corrected to “the hot roller (8)”, the recited “the roller 8” should be corrected to “the hot roller (8)”, and the recited “the said roller 8” should be corrected to “the said hot roller (8)”. 
Regarding claim 3, the recited “the roller (9)” should be corrected to “the pressure roller (9)”. In all instances, the recited “the roller (8)” should be corrected to “the said hot roller (8)”, the recited “self-adhesive material A” should be corrected to “self-adhesive material (A)”, the recited “the pin 11” should be corrected to “the pin (11)”, the recited “the pin 10” should be corrected to “the pin (10)”, “the recited “self-adhesive material” should be corrected to “the self-adhesive material (A)”, the recited “the pressure roller” should be corrected to “the pressure roller (9)”, and the recited “the pressure roller 8” should be corrected to “the hot roller (8)”. 
Regarding claim 6, the recited “the side walls (3) and (4)” should be corrected to “side walls (3) and (4)” and the recited “against a surface portion XX’ of the roller (8)” should be corrected to “against the external surface portion XX’ of the hot roller (8)”.
Regarding claim 10, the recited “the self-adhesive material” should be corrected to “the self-adhesive material (A)”, the recited “”dancer” roller (14)” should be corrected to “dancer roller (14)”, the recited “the printed material (A)” should be corrected to “the self-adhesive material (A)”, and the recited “the said rollers” should be corrected to “the said traction rollers (16)”.
Regarding claim 11, the recited “ink, toner” should be corrected to “ink or toner”, the recited “two rollers (8, 9)” should be corrected to “a fixing roller (8) and an unheated roller (9)”, the recited “a fixing roller (8)” should be corrected to “the fixing roller (8)”, and the recited “an unheated roller (9)” should be corrected to “the unheated roller (9)”.
Regarding claim 13, the recited “comprising a finishing apparatus according to any of the previous claims” should be corrected to “comprising the apparatus for fixing digital images according to claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 9-12 (and all dependents claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recited “like paper”, the recited “such as for example”, and the recited “etc.” render the scope of the claim unascertainable (see MPEP § 2173.05d). The recited “being associable” renders the claim indefinite since it is unclear what is intended by the limitation. The recited “the said roller comprises at least one hot air conveying chamber” renders the claim indefinite since according to applicant’s disclosure the air conveying chamber is separate from the hot roller and not a part of the roller. 
Regarding claim 3, the recited “the said pressure possibly being opposed” renders the claim indefinite since it is unclear what is intended by the limitation. 
Claim 3 recites the limitations “the pressure exerted by the pin 11”, “the coupled (intermediate/self-adhesive) materials”, “the effect”, “the silicone”, “the thrust”, and “the reverse-traction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the silicone-coated surface”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the recited “the latter” renders the claim indefinite since it is unclear what is intended by the limitation. 
Regarding claim 11, the recited “such as” and the recited “etc.” render the scope of the claim unascertainable (see MPEP § 2173.05d). The recited “it envisages heat being applied” renders the claim indefinite since it is unclear what is intended by the limitation.
Regarding claim 12, the recited “for example” renders the scope of the claim unascertainable (see MPEP § 2173.05d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852